DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 27, 2020.
	Claims 1-9 and 18-20 are pending.  Claims 10-17 are withdrawn to an election/restriction requirement.  Claims 1 and 18 are independent.
Election/Restrictions
Applicant’s election of Invention I, Claims 1-9 and 18-20 in the reply filed February 15, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP 818.01(a)).
MPEP 801.01 defines “traverse” as “a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.  The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.”  Although applicant designated their election as “with traverse,” applicant incompletely responded to the restriction.
Applicant argued, however, that “the Office Action has classified Inventions I and II as both falling within a same class of G11C 16, it would be more efficient to examine 
Thus, applicant’s election is deemed without traverse because applicant’s arguments does not distinctly and specifically point out the supposed error in the restriction made.  Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 24, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 27, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2010/0172185).
	Regarding independent claim 1, Kim discloses a nonvolatile memory device (see abstract) comprising:
	a memory cell array including a plurality of memory cells (see page 3, par. 0033); and
	a peripheral circuit (Fig. 7: page buffer/external buffer) configured to perform a program operation on memory cells selected from the plurality of memory cells (Fig. 4: step 410), the program operation including repeatedly performing a program loop (Fig. 4: step 410 is repeatedly performed when 420 is equal “No Pass”),
	wherein the program loop includes:
	performing a program by applying a program voltage to the selected memory cells (Fig. 4: step 410); and
	performing first verify by applying a plurality of verify voltages to the selected memory cells (Fig. 4: steps 420/440/470),

	complete the program operation in response to a success of the first verify (Fig. 4: when 420/440/470 are equal “Pass,” the program operation will be completed performing steps 450 and 480 and determine if the program pass or fail);
	perform a second verify by applying an additional verify voltage different from the plurality of verify voltages to the selected memory cells (Fig. 4: steps 450 and 480); and
	determine the program operation has failed in response to a failure of the second verify (Fig. 4: 480).
	Regarding claim 2, Kim discloses wherein the peripheral circuit (Fig. 7: page buffer/external buffer) is further configured to:
	output a signal indicating a program state fail to an external device (Fig. 7: external buffer) in response to the failure of the second verify (Fig. 4: 480).
	Regarding claim 3, Kim discloses wherein the peripheral circuit determines the program operation has succeeded when the second verify succeeds (Fig. 4: 480).
	Regarding claim 4, Kim discloses the limitations with respect to claim 1.
As discussed above, the Kim’s nonvolatile memory device is substantially identical in structure to the claimed “nonvolatile memory device,” where the differences reside only in the remaining limitations relating to properties of “wherein the additional verify voltage is greater than a highest one of the plurality of verify voltages.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Kim discloses the limitations with respect to claim 1.
As discussed above, the Kim’s nonvolatile memory device is substantially identical in structure to the claimed “nonvolatile memory device,” where the differences reside only in the remaining limitations relating to properties and function of “wherein the additional verify voltage differs with one verify voltage of the plurality of verify voltages by an offset voltage, and wherein, when the one verify voltage changes, the additional verify voltage changes together with the one verify voltage, with the offset voltage being maintained.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Kim discloses the limitations with respect to claim 1.
As discussed above, the Kim’s nonvolatile memory device is substantially identical in structure to the claimed “nonvolatile memory device,” where the differences reside only in the remaining limitations relating to function of “perform the program to apply the program voltage to the selected memory cells, before the second verify is performed, in response to a success of the first verify, and perform the first verify to 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 7, Kim discloses wherein the peripheral circuit determines the program operation has succeeded in response to a success of the second verify and a success of the first verify (Fig. 4: 480).
Regarding claim 8, Kim discloses the limitations with respect to claim 1.
As discussed above, the Kim’s nonvolatile memory device is substantially identical in structure to the claimed “nonvolatile memory device,” where the differences reside only in the remaining limitations relating to function of “in response to that a success of the second verify and a failure of the first verify, the peripheral circuit is further configured to perform the program, perform the second verify, and perform the first verify.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 9, Kim discloses wherein the peripheral circuit is further configured to:
	perform the program to apply the program voltage to the selected memory cells, before the second verify is performed, in response to a success of the first verify (Fig. 4: when 420 is equal “Pass,” step 460 is performed before 450 but after 440 is “No Pass”).
	Regarding independent claim 18, Kim discloses a storage device (Fig. 7) comprising:
	a nonvolatile memory device (see abstract); and
	a controller configured to transmit a write command, an address, and data to the nonvolatile memory device (controller (not shown in figures) to apply the voltages of the program and verify operation, and the data to the selected cells in the page as shown in Fig. 7),
	wherein the nonvolatile memory device comprises:
	a memory cell array including a plurality of memory cells (see page , par. 0033);
	a peripheral circuit (Fig. 7: page buffer/external buffer) configured to perform a program operation of repeatedly performing a program loop in response to the write command (Fig. 4: step 410 is repeatedly performed when 420 is equal “No Pass”), wherein the program loop includes:
(Fig. 4: step 410); and
	perform a first verify by applying a plurality of verify voltages to the selected memory cells (Fig. 4: steps 420/440/470),
	wherein the peripheral circuit is further configured to:
	complete the program operation in response to a success of the first verify based on the data (Fig. 4: when 420/440/470 are equal “Pass,” the program operation will be completed performing steps 450 and 480 and determine if the program pass or fail);
	perform a second verify by applying an additional verify voltage different from the plurality of verify voltage to the memory cells connected with the selected word line (Fig. 4: steps 450 and 480); and
	determine the program operation has failed in response to a failure of the second verify (Fig. 4: 480).
Regarding claim 19, Kim discloses the limitations with respect to claim 18.
As discussed above, the Kim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “the nonvolatile memory device is further configured to transmit a program state fail signal indicating the failure of the second verify to the controller in response to that the failure of the second verify, and wherein the controller is further configured to set a storage space of the memory cells connected with the selected word line to a bad area in response to the program state fail signal.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 20, Kim discloses the limitations with respect to claim 18.
Furthermore, Kim discloses wherein the plurality of memory cells are grouped into two or more memory blocks (Fig. 7: Plane0-N)),
wherein each of the two or more memory blocks includes two or more memory cells (see page 3, par. 0033).
As discussed above, the Kim’s nonvolatile memory device is substantially identical in structure to the claimed “nonvolatile memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the nonvolatile memory device is further configured to transmit a program state fail signal indicating a failure of the first verify to the controller in response to a failure of the first verify while the program loop is repeated, and the controller further configured to set a storage space of a memory block including the memory cells connected with the selected word line from among the two or more memory blocks to a bad area in response to the program state fail signal.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825